    Case 19-40534          Doc 20       Filed 06/21/19 Entered 06/21/19 06:20:25                   Desc Notic e of
                                       Financial Managemen Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MASSACHUSETTS

In Re:    Tara M. Croteau                                      Chapter: 7
          Debtor,                                              Case No: 19−40534
                                                               Judge Elizabeth D. Katz

                                  NOTICE OF REQUIREMENT TO FILE A
                               STATEMENT OF COMPLETION OF COURSE IN
                                  PERSONAL FINANCIAL MANAGEMENT
                                         (OFFICIAL FORM 423)




   Notice is hereby given that, subject to limited exceptions, each debtor in a bankruptcy case must complete an
approved instructional course in personal financial management in order to receive a discharge under chapter 7 (11
U.S.C. § 727). Pursuant to Rule 1007(b)(7) of the Rules of Bankruptcy Procedure, the debtor(s), or in a joint case,
each debtor must complete and file a separate Debtor's Certification of Completion of Instructional Course
Concerning Personal Financial Management (Official Form 423) as described in 11 U.S.C. § 111.(Note: If joint
debtors, separate certificates must be filed.)

    The debtor(s) and/or debtor(s)' attorney is/are hereby notified that Official Form 423, Debtor's Certification of
Completion of Instructional Course Concerning Personal Financial Management, or the Certificate of Completion
itself, must be filed with the court before a discharge can be entered. Debtor(s) and/or debtor(s)' attorney is/are
hereby notified that the debtor(s) must file Official Form 423 or the Certificate of Completion within 60 days after
the first date set for the meeting of creditors under § 341. Failure to file the certification will result in the case being
closed without an entry of discharge. If the debtor(s) subsequently file(s) a Motion to Reopen the Case to allow for
the filing of the Official Form 423 or the Certificate of Completion, the debtor(s) must pay the full reopening fee
due for filing the motion.

Date:6/21/19                                                  By the Court,


                                                              Mary P. Sharon
                                                              Clerk, U.S. Bankruptcy Court



                                                                                                                         20
